Title: To James Madison from Benjamin W. Crowninshield, 22 February 1817
From: Crowninshield, Benjamin W.
To: Madison, James



Sir,
Navy Department, Feby. 22nd: 1817.


I have the honour to enclose, herewith nominations for the promotions required by the Naval Service of the United States; as also a nomination of the Revd. Cheever Fitch, for confirmation as Chaplain in the Navy, in which station he performed duty during the whole of the late War.  I have the honour to be, &c:

B. W. Crowninshield

